Exhibit 10.13 LOAN AND SECURITY AGREEMENT THIS LOAN AND SECURITY AGREEMENT (as the same may from time to time be amended, modified, supplemented or restated, this “Agreement”) dated as of March 15, 2017 (the “Effective Date”) among OXFORD FINANCE LLC, a Delaware limited liability company with an office located at 133 North Fairfax Street, Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such capacity, “Collateral Agent”), the Lenders listed on Schedule1.1 hereof or otherwise a party hereto from time to time including Oxford in its capacity as a Lender (each a “Lender” and collectively, the “Lenders”), and INVITAE CORPORATION, a Delaware corporation and PATIENTCROSSROADS, INC., a California corporation, each with offices located at 1400 16th Street, San Francisco, CA 94103 (individually and collectively, jointly and severally, “Borrower”), provides the terms on which the Lenders shall lend to Borrower and Borrower shall repay the Lenders.The parties agree as follows: 1.ACCOUNTING AND OTHER TERMS 1.1Accounting terms not defined in this Agreement shall be construed in accordance with GAAP.Calculations and determinations must be made in accordance with GAAP.Capitalized terms not otherwise defined in this Agreement shall have the meanings set forth in Section13.All other terms contained in this Agreement, unless otherwise indicated, shall have the meaning provided by the Code to the extent such terms are defined therein.All references to “Dollars” or “$” are United States Dollars, unless otherwise noted. 2.LOANS AND TERMS OF PAYMENT 2.1Promise to Pay.Borrower hereby unconditionally promises to pay each Lender, the outstanding principal amount of all Term Loans advanced to Borrower by such Lender and accrued and unpaid interest thereon and any other amounts due hereunder as and when due in accordance with this Agreement. 2.2Term Loans. (a)Availability.(i) Subject to the terms and conditions of this Agreement, the Lenders agree, severally and not jointly, to make one (1) term loan to Borrower on the Effective Date in an aggregate amount of Forty Million Dollars ($40,000,000.00) according to each Lender’s TermA Loan Commitment as set forth on Schedule1.1 hereto (such term loans are hereinafter referred to singly as a “TermA Loan”, and collectively as the “TermA Loans”).After repayment, no TermA Loan may be re‑borrowed. (ii)Subject to the terms and conditions of this Agreement, the Lenders agree, severally and not jointly, during the Second Draw Period, to make one (1) term loan to Borrower in an aggregate amount of Twenty Million Dollars ($20,000,000.00) according to each Lender’s TermB Loan Commitment as set forth on Schedule1.1 hereto (such term loans are hereinafter referred to singly as a “TermB Loan”, and collectively as the “TermB Loans”; each TermA Loan or TermB Loan is hereinafter referred to singly as a “Term Loan” and the TermA Loans and the TermB Loans are hereinafter referred to collectively as the “Term Loans”).After repayment, no TermB Loan may be re‑borrowed. (b)Repayment.Borrower shall make monthly payments of interest only commencing on the first (1st) Payment Date following the Funding Date of each Term Loan, and continuing on the Payment Date of each successive month thereafter through and including the Payment Date immediately preceding the Amortization Date.Borrower agrees to pay, on the Funding Date of each Term Loan, any initial partial monthly interest payment otherwise due for the period between the Funding Date of such Term Loan and the first Payment Date thereof.Commencing on the Amortization Date, and continuing on the Payment Date of each month thereafter, Borrower shall make consecutive equal monthly payments of principal, together with applicable interest, in arrears, to each Lender, as calculated by Collateral Agent (which calculations shall be deemed correct absent manifest error) based upon: (1) the amount of such Lender’s TermLoan, (2) the effective rate of interest, as determined in Section2.3(a), and (3) a repayment schedule equal to thirty-five months (35) months, if the Amortization Date is May 1, 2019, or twenty-three (23) months if the Amortization Date is May 1, 2020. All unpaid principal and accrued and unpaid interest with respect to each Term Loan is due and payable in full on the Maturity Date.Each TermLoan may only be prepaid in accordance with Sections 2.2(c)and 2.2(d). (c)Mandatory Prepayments.If the Term Loans are accelerated following the occurrence of an Event of Default, Borrower shall immediately pay to Lenders, payable to each Lender in accordance with its respective Pro Rata Share, an amount equal to the sum of: (i)all outstanding principal of the Term Loans plus accrued and unpaid interest thereon through the prepayment date, (ii)the Final Payment, (iii)the Prepayment Fee, plus (iv) all other Obligations that are due and payable, including Lenders’ Expenses and interest at the Default Rate with respect to any past due amounts. Notwithstanding (but without duplication with) the foregoing, on the Maturity Date, if the Final Payment had not previously been paid in full in connection with the prepayment of the Term Loans in full, Borrower shall pay to Collateral Agent, for payment to each Lender in accordance with its respective Pro Rata Share, the Final Payment in respect of the Term Loans. (d)Permitted Prepayment of Term Loans.Borrower shall have the option to prepay all, but not less than all, of the Term Loans advanced by the Lenders under this Agreement, provided Borrower (i)provides written notice to Collateral Agent of its election to prepay the Term Loans at least thirty (30) days prior to such prepayment, and (ii)pays to the Lenders on the date of such prepayment, payable to each Lender in accordance with its respective Pro Rata Share, an amount equal to the sum of (A)all outstanding principal of the Term Loans plus accrued and unpaid interest thereon through the prepayment date, (B) the Final Payment, (C) the Prepayment Fee, plus (D) all other Obligations that are due and payable, including Lenders’ Expenses and interest at the Default Rate with respect to any past due amounts. 2.3Payment of Interest on the Credit Extensions. (a)Interest Rate.Subject to Section2.3(b), the principal amount outstanding under the Term Loans shall accrue interest at a floating per annum rate equal to the Basic Rate, determined by Collateral Agent on the Funding Date of the applicable Term Loan, which interest shall be payable monthly in arrears in accordance with Sections 2.2(b)and 2.3(e). Interest shall accrue on each Term Loan commencing on, and including, the Funding Date of such Term Loan, and shall accrue on the principal amount outstanding under such Term Loan through and including the day on which such Term Loan is paid in full. (b)Default Rate. Immediately upon the occurrence and during the continuance of an Event of Default, Obligations shall accrue interest at a floating per annum rate equal to the rate that is otherwise applicable thereto plus five percentage points (5.00%) (the “Default Rate”).Payment or acceptance of the increased interest rate provided in this Section2.3(b)is not a permitted alternative to timely payment and shall not constitute a waiver of any Event of Default or otherwise prejudice or limit any rights or remedies of Collateral Agent. (c)360‑Day Year.Interest shall be computed on the basis of a three hundred sixty (360) day year, and the actual number of days elapsed. (d)Debit of Accounts.Collateral Agent and each Lender may debit (or ACH) any deposit accounts, maintained by Borrower or any of its Subsidiaries, including the Designated Deposit Account, for principal and interest payments or any other amounts Borrower owes the Lenders under the Loan Documents when due.Any such debits (or ACH activity) shall not constitute a set‑off. (e)Payments.Except as otherwise expressly provided herein, all payments by Borrower under the Loan Documents shall be made to the respective Lender to which such payments are owed, at such Lender’s office in immediately available funds on the date specified herein. Unless otherwise provided, interest is payable monthly on the Payment Date of each month.Payments of principal and/or interest received after 12:00 noon Eastern time are considered received at the opening of business on the next Business Day.When a payment is due on a day that is not a Business Day, the payment is due the next Business Day and additional fees or interest, as applicable, shall continue to accrue until paid. All payments to be made by Borrower hereunder or under any other Loan Document, including payments of principal and interest, and all fees, expenses, indemnities and reimbursements, shall be made without set‑off, recoupment or counterclaim, in lawful money of the United States and in immediately available funds. 2 2.4Secured Promissory Notes.The Term Loans shall be evidenced by a Secured Promissory Note or Notes in the form attached as ExhibitD hereto (each a “Secured Promissory Note”), and shall be repayable as set forth in this Agreement.Borrower irrevocably authorizes each Lender to make or cause to be made, on or about the Funding Date of any Term Loan or at the time of receipt of any payment of principal on such Lender’s Secured Promissory Note, an appropriate notation on such Lender’s Secured Promissory Note Record reflecting the making of such Term Loan or (as the case may be) the receipt of such payment.The outstanding amount of each Term Loan set forth on such Lender’s Secured Promissory Note Record shall be prima facie evidence of the principal amount thereof owing and unpaid to such Lender, but the failure to record, or any error in so recording, any such amount on such Lender’s Secured Promissory Note Record shall not limit or otherwise affect the obligations of Borrower under any Secured Promissory Note or any other Loan Document to make payments of principal of or interest on any Secured Promissory Note when due.Upon receipt of an affidavit of an officer of a Lender as to the loss, theft, destruction, or mutilation of its Secured Promissory Note, Borrower shall issue, in lieu thereof, a replacement Secured Promissory Note in the same principal amount thereof and of like tenor. 2.5Fees.Borrower shall pay to Collateral Agent: (a)Facility Fee.A fully earned, non‑refundable facility fee of up to Three Hundred Thousand Dollars ($300,000.00) to be shared between the Lenders pursuant to their respective Commitment Percentages payable as follows: (i)Two Hundred Thousand Dollars ($200,000.00) of the facility fee shall be due and payable on the Effective Date and (ii)the remaining One Hundred Thousand Dollars ($100,000.00) of the facility fee shall be due and payable on the Funding Date of the TermB Loan; (b)Final Payment.The Final Payment, when due hereunder, to be shared between the Lenders in accordance with their respective Pro Rata Shares; (c)Prepayment Fee.The Prepayment Fee, when due hereunder, to be shared between the Lenders in accordance with their respective Pro Rata Shares; and (d)Lenders’ Expenses.All Lenders’ Expenses (including reasonable attorneys’ fees and expenses for documentation and negotiation of this Agreement) incurred through and after the Effective Date, when due. (e)Good Faith Deposit. Borrower has paid to the Lenders a good faith deposit of Seventy-Five Thousand Dollars ($75,000.00), in the aggregate, to initiate the Lenders’ due diligence review process which shall be credited against the Lenders’ legal fees accrued through the Effective Date and the initial facility fee described in Section 2.5(a) on the Effective Date. 2.6Withholding.Payments received by the Lenders from Borrower hereunder will be made free and clear of and without deduction for any and all present or future taxes, levies, imposts, duties, deductions, withholdings, assessments, fees or other charges imposed by any governmental authority (including any interest, additions to tax or penalties applicable thereto).Specifically, however, if at any time any Governmental Authority, applicable law, regulation or international agreement requires Borrower to make any withholding or deduction from any such payment or other sum payable hereunder to the Lenders, Borrower hereby covenants and agrees that the amount due from Borrower with respect to such payment or other sum payable hereunder will be increased to the extent necessary to ensure that, after the making of such required withholding or deduction, each Lender receives a net sum equal to the sum which it would have received had no withholding or deduction been required and Borrower shall pay the full amount withheld or deducted to the relevant Governmental Authority.Borrower will, upon request, furnish the Lenders with proof reasonably satisfactory to the Lenders indicating that Borrower has made such withholding payment; provided, however, that Borrower need not make any withholding payment if the amount or validity of such withholding payment is contested in good faith by appropriate and timely proceedings and as to which payment in full is bonded or reserved against by Borrower.The agreements and obligations of Borrower contained in this Section2.6 shall survive the termination of this Agreement. 3 3.CONDITIONS OF LOANS 3.1Conditions Precedent to Initial Credit Extension.Each Lender’s obligation to make a TermA Loan is subject to the condition precedent that Collateral Agent and each Lender shall consent to or shall have received, in form and substance satisfactory to Collateral Agent and each Lender, such documents, and completion of such other matters, as Collateral Agent and each Lender may reasonably deem necessary or appropriate, including, without limitation: (a)original Loan Documents, each duly executed by Borrower and each Subsidiary, as applicable; (b)duly executed original Control Agreements, other than those addressed in and being delivered pursuant to the Post Closing Letter, with respect to any Collateral Accounts maintained by Borrower or any of its Subsidiaries; (c)duly executed original Secured Promissory Notes in favor of each Lender according to its TermA Loan Commitment Percentage; (d)the certificate(s) for the Shares, together with Assignment(s) Separate from Certificate, duly executed in blank; (e)the Operating Documents and good standing certificates of Borrower and its Subsidiaries certified by the Secretary of State (or equivalent agency) of Borrower’s and such Subsidiaries’ jurisdiction of organization or formation and each jurisdiction in which Borrower and each Subsidiary is qualified to conduct business, each as of a date no earlier than thirty (30) days prior to the Effective Date; (f)a completed Perfection Certificate for Borrower and each of its Subsidiaries; (g)the Annual Projections, for the current calendar year; (h)duly executed original officer’s certificate for Borrower and each Subsidiary that is a party to the Loan Documents, in a form acceptable to Collateral Agent and the Lenders; (i)certified copies, dated as of date no earlier than thirty (30) days prior to the Effective Date, of financing statement searches, as Collateral Agent shall request, accompanied by written evidence (including any UCC termination statements) that the Liens indicated in any such financing statements either constitute Permitted Liens or have been or, in connection with the initial Credit Extension, will be terminated or released; (j)a bailee waiver executed in favor of Collateral Agent in respect of each third party bailee where Borrower or any Subsidiary maintains Collateral having a book value in excess of One Hundred Thousand Dollars ($100,000.00); (k)a duly executed legal opinion of counsel to Borrower dated as of the Effective Date; (l)a payoff letter from Silicon Valley Bank in respect of the Existing Indebtedness; (m)evidence that (i)the Liens securing the Existing Indebtedness will be terminated and (ii)the documents and/or filings evidencing the perfection of such Liens, including without limitation any financing statements and/or control agreements, have or will, concurrently with the initial Credit Extension, be terminated; (n)the duly executed Warrant in favor of Lender; (o)a subordination agreement, duly executed by each holder of Subordinated Debt; (p)payment of the fees and Lenders’ Expenses then due as specified in Section2.5 hereof. 4 3.2Conditions Precedent to all Credit Extensions.The obligation of each Lender to make each Credit Extension, including the initial Credit Extension, is subject to the following conditions precedent: (a)receipt by Collateral Agent of an executed Disbursement Letter in the form of ExhibitB attached hereto; (b)the representations and warranties in Section5 hereof shall be true, accurate and complete in all material respects on the date of the Disbursement Letter and on the Funding Date of each Credit Extension; provided, however, that such materiality qualifier shall not be applicable to any representations and warranties that already are qualified or modified by materiality in the text thereof; and provided, further that those representations and warranties expressly referring to a specific date shall be true, accurate and complete in all material respects as of such date, and no Event of Default shall have occurred and be continuing or result from the Credit Extension.Each Credit Extension is Borrower’s representation and warranty on that date that the representations and warranties in Section5 hereof are true, accurate and complete in all material respects; provided, however, that such materiality qualifier shall not be applicable to any representations and warranties that already are qualified or modified by materiality in the text thereof; and provided, further that those representations and warranties expressly referring to a specific date shall be true, accurate and complete in all material respects as of such date; (c)in such Lender’s sole but reasonable discretion, there has not been any Material Adverse Change or any material adverse deviation by Borrower from the Annual Projections of Borrower presented to and accepted by Collateral Agent and each Lender; (d)to the extent not delivered at the Effective Date, duly executed original Secured Promissory Notes and Warrants, in number, form and content acceptable to each Lender, and in favor of each Lender according to its Commitment Percentage, with respect to each Credit Extension made by such Lender after the Effective Date; and (e)payment of the fees and Lenders’ Expenses then due as specified in Section2.5 hereof. 3.3Covenant to Deliver.Borrower agrees to deliver to Collateral Agent and the Lenders each item required to be delivered to Collateral Agent under this Agreement as a condition precedent to any Credit Extension.Borrower expressly agrees that a Credit Extension made prior to the receipt by Collateral Agent or any Lender of any such item shall not constitute a waiver by Collateral Agent or any Lender of Borrower’s obligation to deliver such item, and any such Credit Extension in the absence of a required item shall be made in each Lender’s sole discretion. 3.4Procedures for Borrowing.Subject to the prior satisfaction of all other applicable conditions to the making of a Term Loan set forth in this Agreement, to obtain a Term Loan, Borrower shall notify the Lenders (which notice shall be irrevocable) by electronic mail, facsimile, or telephone by 12:00 noon Eastern time five (5) Business Days prior to the date the Term Loan is to be made.Together with any such electronic, facsimile or telephonic notification, Borrower shall deliver to the Lenders by electronic mail or facsimile a completed Disbursement Letter executed by a Responsible Officer or his or her designee.The Lenders may rely on any telephone notice given by a person whom a Lender reasonably believes is a Responsible Officer or designee.On the Funding Date, each Lender shall credit and/or transfer (as applicable) to the Designated Deposit Account, an amount equal to its Term Loan Commitment. 4.CREATION OF SECURITY INTEREST 4.1Grant of Security Interest.Borrower hereby grants Collateral Agent, for the ratable benefit of the Lenders, to secure the payment and performance in full of all of the Obligations, a continuing security interest in, and pledges to Collateral Agent, for the ratable benefit of the Lenders, the Collateral, wherever located, whether now owned or hereafter acquired or arising, and all proceeds and products thereof.Borrower represents, warrants, and covenants that the security interest granted herein is and shall at all times continue to be a first priority perfected security interest in the Collateral, subject only to Permitted Liens that are permitted by the terms of this Agreement 5 to have priority to Collateral Agent’s Lien.If Borrower shall acquire a commercial tort claim (as defined in the Code), Borrower, shall promptly notify Collateral Agent in a writing signed by Borrower, as the case may be, of the general details thereof (and further details as may be required by Collateral Agent) and grant to Collateral Agent, for the ratable benefit of the Lenders, in such writing a security interest therein and in the proceeds thereof, all upon the terms of this Agreement, with such writing to be in form and substance reasonably satisfactory to Collateral Agent.
